Per Curiam. Appellant has filed a motion to permit the filing of a handwritten brief alleging that he is without access to a typewriter. We have held that such motions will be entertained upon a showing that there is substantial merit to the suit. Patterson v. State, 289 Ark. 564, 712 S.W.2d 922 (1986). Appellant was sentenced in 1982 to forty years in the Arkansas Department of Correction for aggravated robbery, the sentence to run consecutively with a twenty-one year sentence, for a total of sixty-one years. Since 1986 appellant has been denied parole on several occasions and filed a declaratory judgment action. That action was dismissed upon motion of the respondent, Arkansas State Board of Parole and community Rehabilitation and appellant has brought this appeal.  Appellant has made no showing of substantial merit to his action for declaratory judgment. No constitutional issues are raised, he merely alleges that the Parole Board wrongfully denied parole. Because there is no showing of substantial merit we deny the motion.